FILED
                              NOT FOR PUBLICATION                           NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VIVIANA JAMAL NIJMEH,                             No. 11-73222

               Petitioner,                        Agency No. A096-759-057

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Viviana Jamal Nijmeh, a native and citizen of Chile and a citizen of Jordan,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

her appeal from an immigration judge’s removal order. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the agency’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009).

We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Nijmeh’s request for a

continuance where Nijmeh failed to show good cause. See 8 C.F.R. § 1003.29;

Ahmed, 569 F.3d at 1012-15. It follows that Nijmeh’s due process claim fails. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and substantial

prejudice for a due process violation).

      We lack jurisdiction to review the agency’s discretionary determination that

Nijmeh failed to show the requisite hardship for cancellation of removal. See

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                  11-73222